Citation Nr: 0306115	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-13 706	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for an amputation 
of the left leg below the knee with prosthesis, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for multiple 
wounds of the right foot and lower leg, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an increased evaluation for osteomyelitis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney



ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1945.  He died in August 2002.

This case arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran appealed the decisions to the Board of 
Veterans' Appeals (Board) and in May 2001, the Board rendered 
a decision denying the veteran's claims.  The veteran then 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  

While the veteran's appeal was pending before the Court, his 
attorney advised the Court that the veteran had died in 
August 2002.  In a November 2002 Order, the Court vacated the 
Board's May 2001 decision and dismissed the appeal for lack 
of jurisdiction.


FINDING OF FACT

1. The veteran filed a timely appeal of the Board's May 2001 
decision to the Court.

2. In September 2002, prior to action on the veteran's case 
by the Court, both the Court and VA were notified that the 
veteran had died in August 2002.

3. Pursuant to an order of November 2002, the Court vacated 
the Board's decision of May 2001 and dismissed the appeal for 
lack of jurisdiction.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
these claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§§ 20.1106, 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed the Board's May 2001 decision to the 
Court.  Unfortunately, he died in August 2002 while his 
appeal was pending before the Court.  In an Order dated in 
November 2002, the Court held that, pursuant to Landicho v. 
Brown, 7 Vet. App. 42, (1994), where an appeal of a Board 
decision is pending and the veteran dies, the appropriate 
remedy is to vacate the Board's decision and to dismiss the 
appeal.  The Order also noted that such action ensured that 
the Board decision and the underlying RO decisions would have 
no preclusive effect in adjudicating any future accrued 
benefits claims derived from the veteran's entitlements.  The 
Order further noted that such action nullified the previous 
merits adjudications by the RO because the decisions were 
subsumed in the Board's decision.  

Accordingly, pursuant to the Court's November 2002 Order, 
this appeal must be dismissed.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.20.1302 (2002).  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2002).


ORDER

The appeal is dismissed.


		
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



